Citation Nr: 0204844	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  97-26 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.  

(The issue of entitlement to a higher initial evaluation for 
the award of a ruptured right middle cerebral artery 
aneurysm, currently evaluated as noncompensably disabling 
will be the topic of a separate decision.)  


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
December 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision.  In its 
current status, the case returns to the Board following 
completion of development made pursuant to its October 2000 
remand.  

In the previous remand, the Board noted that the veteran in 
August 1997 requested reevaluation of his service-connected 
varicose veins, and the Board referred this matter to the RO.  
The record does not indicate that the RO has taken any action 
on this matter.  This matter is again referred to the RO for 
appropriate action.  

The Board is undertaking additional development on the issue 
of entitlement to a higher initial evaluation for that award 
of a ruptured right middle cerebral artery aneurysm, 
currently evaluated as noncompensably disabling pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's hypertension is characterized by diastolic 
pressures of predominantly 70 to 100 and systolic pressures 
of less than 200, with the use of continuous medication.  



CONCLUSION OF LAW

The criteria for a evaluation in excess of 10 percent for 
arterial hypertension have not been satisfied.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 3.951, 4.1, 4.2, 4.7, 4.10, 4.104, Codes 7101 
(1997) and (2001); 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159, 
3.326).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for hypertension in a July 1973 rating decision.  A rating of 
10 percent was assigned.  This rating is protected under the 
provisions of 38 C.F.R. § 3.951.  This is the veteran's 
current rating.  

The Board notes that, during the pendency of this appeal, the 
criteria for rating cardiovascular disorders were amended 
effective January 12, 1998. 62 Fed.Reg. 65207-65224 (December 
11, 1997).  In Karnas v Derwinski, 1 Vet. App. at 312-13, the 
United States Court of Appeals for Veterans Claims, 
(previously the United States Court of Veterans Appeals; 
hereinafter the Court) held that, when there has been a 
change in an applicable statute or regulation after a claim 
has been filed but before a final decision has been rendered, 
VA must apply the version of the statute or regulation which 
is most favorable to the claimant, unless Congress has 
expressly provided otherwise or has authorized VA to provide 
otherwise and VA has done so.  In the present case, the 
veteran was notified of the amended version of the law in a 
December 2001 supplemental statement of the case.  

The General Counsel of VA, in a precedent opinion, has held 
that the determination of whether an amended regulation is 
more beneficial to a claimant than the prior provisions must 
be made on a case-by-case basis.  VAOPGCPREC 11-97.  
According to the cited opinion, when there is a pertinent 
change in a regulation while a claim is on appeal to the 
Board, the Board must take two sequential steps.  First, the 
Board must determine whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
the Board must apply the more favorable provision to the 
facts of the case.  In the instant case, for the reasons and 
bases set forth below, neither the older or amended provision 
is more favorable as the veteran is not shown to be entitled 
to a higher rating under either version.  

I note in addition that the VAOPGCPREC 3-2000 (April 10, 
2000) addresses the subject of retroactive applicability of 
revised rating schedule criteria to increased rating claims.  
In brief, the opinion holds that when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, the Board should 1) 
determine whether the intervening change is more favorable; 
2) if the amendment is more favorable, the Board should apply 
that provision to rate the disability for periods from and 
after the effective date of the regulatory change and; 3)  
the Board should apply the prior regulation to rate veteran's 
disability for periods proceeding the effective date of the 
regulatory change.  Id.  However, for the reasons and bases 
set forth below, this opinion is not dispositive.  

The provisions of 38 C.F.R. § 4.104, Code 7101, in effect 
prior to January 12, 1998 provided that the minimal rating of 
10 percent was afforded hypertensive vascular disease 
(essential arterial hypertension) with diastolic pressure of 
predominantly 100 or more.  The next higher evaluation of 20 
percent required a diastolic pressure of predominantly 110 or 
more with definite symptoms.  The note that follows states 
that:  When continuous medication is shown necessary for 
control hypertension with a history of diastolic pressure of 
predominantly 100 or more, a minimum rating of 10 percent 
will be assigned.  38 C.F.R. § 4.104, Code 7101 (1997).  

Under the amended version, a minimum rating of 10 percent is 
provided for diastolic pressure predominantly 100 or more, or 
systolic pressure predominantly 160 or more, or minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  The next higher evaluation of 20 
percent requires pressure of predominantly 110 or more, or 
systolic pressure of predominantly 200 or more.  The note 
that follows states that hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90mm. or greater, and isolated 
systolic hypertension means that systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood 
pressure of less that 90mm.  38 C.F.R. § 4.104 Code 7101 
(2001).  

Although the amended version appears more liberal, as 
consideration is afforded both the diastolic and systolic 
pressures, under the specific facts of the veteran's case, 
there is no difference in his entitlement under the old or 
new criteria.  He does not satisfy the criteria for the next 
higher evaluation under either version of the law.  

Reports of outpatient treatment that in 1996 show that the 
veteran's recorded blood pressures were 180/110 in January, 
110/70 in March, 110/80 in June and 160/90, 180/100 in 
August.  In 1997, the veteran's recorded blood pressures were 
140/90 in April and 115/70 in October.  In 1998, the 
veteran's recorded blood pressures were 110/70 in January, 
115/70 in February and 115/80 in November.  The veteran's 
blood pressure was 140/80 in June 1999 and 146/84 in October 
1999.  The June 2000 VA examination showed blood pressures of 
150/90, 160/95 and 170/80.  A February 2001 record shows a 
blood pressure of 120/80.  

For the period in question, the veteran's diastolic blood 
pressures have been predominantly 100 and less.  Moreover, 
his systolic pressures have not reached 200.  Consequently, 
the preponderance of the evidence is against a rating higher 
than 10 percent under either the old or new criteria.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluation in this case is 
not inadequate, and there is no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required any recent hospitalization and has not shown that he 
is required to have routine therapy or outpatient treatment 
that would result in a disruption of his daily routine to an 
inordinate degree.  Moreover, the record does not show that 
the service connected hypertension disability is productive 
of marked impairment of industrial activities.  Consequently, 
there is no basis for consideration of a higher rating on 
extraschedular grounds.  

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted, as Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This new 
statute amended and clarified VA's duty to assist claimants 
in the development of the facts relevant to their claims, and 
is applicable to claims pending at the time of its enactment, 
including the present claims before the Board.  Accordingly, 
the Board must assess whether the development of the 
veteran's claims and appeal has been sufficient to meet the 
enhanced obligations embodied in the VCAA.  In addition, on 
August 29, 2001, the Agency promulgated regulations to 
implement the statutory provisions.  66 Fed. Reg. 45260 
(August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).  

After a review of the claims folder in the context of new law 
and regulations, I find that VA has made reasonable efforts 
to help the claimant obtain evidence necessary to 
substantiate his claim.  In particular, I note that VA has 
obtained records in the custody of VA.  Also, the RO provided 
VA examinations to evaluate the current nature and severity 
of the existing service-connected hypertension.  Reports of 
these evaluations have been associated with the veteran's 
claims folder.  

The veteran has been afforded the proper notices concerning 
how to prevail in his claim.  For example, the statement of 
the case and the supplemental statements of the case provided 
him with lists of the evidence considered, statements of 
facts, law and regulations and reasons and bases for the 
disposition of the issues on appeal.  

The veteran has been provided numerous opportunities to 
provide additional evidence.  For example, in the October 
2000 remand, the veteran was invited to provided additional 
information.  In December 2001, the veteran was sent a letter 
advising him of what evidence or information was necessary to 
establish entitlement to the benefits of appeal.  In a 
February 2001 letter, the veteran was advised that he could 
submit additional evidence within a 90-day period from the 
date of that letter.  The veteran's attention was directed to 
the provisions of 38 C.F.R. § 20.1304.  The veteran has not 
indicated that there exist additional records that have not 
yet been obtained and associated with the claims folder.  In 
view of the above, the Board finds that the notification and 
duty-to-assist provisions mandated by the VCAA of 2000 have 
been satisfied in this case.  38 U.S.C.A. §§ 5000, 5102, 
5103, 5103A, 5107 (West 1999 & Supp. 2001); 
38 C.F.R. § 3.159; 66 Fed. Reg. 45620-45632 (Aug. 29, 2001). 


ORDER

An increased rating for hypertension is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

